TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00130-CR



                                   Matthew Freeman, Appellant

                                                   v.

                                    The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
     NO. D-15-0520-SA, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due on May 4, 2016. On counsel’s

motions, the deadline for filing was extended to October 10, 2016. Appellant’s counsel has now filed

a fifth motion, requesting that the Court extend the time for filing appellant’s brief an additional

31 days. We grant the motion for extension of time and order appellant to file a brief no later than

November 10, 2016. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the

Texas Rules of Appellate Procedure.

                It is so ordered this 21st day of October, 2016.



Before Justices Puryear, Pemberton, and Field

Do Not Publish